Name: COMMISSION REGULATION (EEC) No 1875/93 of 12 July 1993 re-establishing the levying of customs duties on products of category 39 (order No 40.0390), originating in Bulgaria, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe;  tariff policy
 Date Published: nan

 14. 7. 93 Official Journal of the European Communities No L 171 / 11 COMMISSION REGULATION (EEC) No 1875/93 of 12 July 1993 re-establishing the levying of customs duties on products of category 39 (order No 40.0390), originating in Bulgaria, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of products of categories 39 (order No 40.0390), originating in Bulgaria, the relevant ceiling respectively amounts to 31 tonnes ; Having regard to the Treaty establishing the European Economic Community, Whereas on 29 March 1993 imports of the products inquestion into the Community, originating in Bulgaria, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Bulgaria, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; i HAS ADOPTED THIS REGULATION : Article 1 As from 17 July 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Bulgaria : Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No ^(urnt)^ CN code Description 40.0390 39 6302 51 10 Table linen, toilet and kitchen linen, other than (tonnes) 6302 51 90 knitted or crocheted, other than of terry towelling 6302 53 90 or similar terry fabrics of cotton ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39 . 2) OJ No L 396, 31 . 12. 1992, p. 1 . No L 171 /12 Official Journal of the European Communities 14. 7. 93 This Regulation, shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1993 . For the Commission Christiane SCRIVENER Member of the Commission